PER CURIAM.
On this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant, Kenneth W. Conley, challenges his judgments and sentences for trespass of an occupied structure, aggravated battery with a firearm, and being a felon in possession of a firearm. Though he raises several issues, we find merit only in his contention that certain costs and probationary conditions were improperly imposed. We therefore strike those costs and conditions.
Specifically, we strike the $45 assessment for the costs of prosecution because such costs were neither requested nor orally pronounced at sentencing. See Brown v. State, 658 So.2d 1058 (Fla. 2d DCA 1995). We also strike all of probation condition nine and that portion of probation condition 13 which requires Conley to pay for drug and alcohol testing, evaluation, and treatment, because those were special conditions which were not orally pronounced at sentencing. See Hamilton v. State, 653 So.2d 1068 (Fla. 2d DCA 1995).
Accordingly, the foregoing costs and conditions are stricken. Conley’s judgments and sentences are otherwise affirmed.
DANAHY, A.C.J., and LAZZARA and WHATLEY, JJ., concur.